Title: The American Commissioners to John Paul Jones, 16 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Jones, John Paul


<Passy, June 16, 1778: You will return to America as soon as possible, meanwhile keeping your destination secret. Embrace any opportunity to take prizes or harass the enemy, even if it means going out of your way; the Newfoundland fisheries are one objective, and another is transports on the coast or returning to England. If the French government or we send dispatches, keep them from falling into the wrong hands; but do not wait for them. Tell Mr. Schweighauser whether your ship has room to load arms and clothes without obstructing her capacity to sail and fight.>
